Citation Nr: 0006559	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-20 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was the subject of an October 1999 Board hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to September 1998, the veteran was sleeping better, 
he was generally working, he had no impairment of memory, 
orientation, or concentration, and his speech was regular.  
He did have chronic sleep impairment and mild to moderate 
depression. 

3.  As of September 1998, symptomatology included flattened 
affect, disturbances in motivation and mood, flashbacks to 
include episodes of disorientation, and difficulties in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent rating for 
PTSD are not met for the period prior to September 1998, but 
are met for the period from September 1998 forward.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA records of treatment in December 1997 reflect that the 
veteran was attending his first appointment at the mental 
health clinic.  Psychological testing indicated and confirmed 
that the veteran had PTSD and depression.  The veteran 
indicated he was willing to try medication for ongoing 
depression and sleep problems.  He had never been on any 
psychiatric medication.  Testing for depression revealed 
moderate to marked depression.  He reported nightmares 2 to 3 
times per week, usually with a Vietnam theme.  

In December 1997 the veteran submitted a claim for service 
connection form PTSD, which was granted by the RO in August 
1998, effective December 30, 1997, the date of receipt of his 
claim for service connection for PTSD.

In VA outpatient treatment records dated from January to May 
1998, the veteran was noted to be sleeping better, after 
having been prescribed medications to held p him sleep.  He 
was having fewer nightmares, but having more strange dreams.  
He felt depressed, hopeless, anhedonic and lacking energy.  
He had crying spells.  He had been irritable, but was less so 
now.  In January 1998 sleep was up to 6 to 8 hours per night.  
In March 1998 he was sleeping much better, about six hours 
per night, but was still somewhat depressed and easily 
agitated.  He was concerned he was going to walk off his 
current job, as had been his pattern in conflict situations.  
He was talking with someone about a truck driving job.  In 
April 1998 he still had bouts of depression.  In May 1998 he 
reported he was doing fairly well.  A change in medication 
had been difficult for him.  He declined group therapy for 
PTSD.

During his July 1998 VA psychiatric examination, the veteran 
stated that he had nightmares of his Vietnam experiences.  He 
stated that the smell of graham crackers precipitated 
flashbacks of rotting flesh.  He stated that loud noises, 
particularly unexpected loud noises, precipitated startle 
reactions on his part.  

Upon objective examination, when asked if his T-shirt and 
wool shirt were a little too much for the 90 degree heat on 
the day of examination, he stated that he tolerated heat 
well.  He had a markedly long mustache and several days' 
growth of facial hair.  His speech was of normal rate and 
volume, and his thoughts were well organized and goal 
directed.  There were no indications  of hallucinations or 
delusions, and his memory, recall, orientation and 
concentration were intact.

The examiner's diagnosis was post-traumatic stress disorder, 
based on traumatic Vietnam War experiences, nightmares, 
flashbacks, intrusive thoughts, and enhanced startle 
reactions.  Global assessment of functioning was rated as 50, 
and referred only to psychological, social and occupational 
functions, and did not include impairments due to physical or 
environmental limitations.

VA records of treatment in September 1998 reflect that the 
veteran had attended a VA compensation and pension 
examination which he found unsettling.  Shortly thereafter he 
quit his job, had nightmares and could not sleep no matter 
how much medication he took.  He refused PTSD group therapy 
since he felt it would only stir things up again.  He was 
back down to 5 or 6 hours sleep, and was looking for a job 
again.  His present medications were noted to be mainly 
effective.

During his February 1999 RO hearing, the veteran indicated he 
generally earned about $10,000 per year.  He said he had been 
through about 20 or 25 jobs since service.  He said he would 
leave jobs because he feared he would act violently if he 
stayed.  He described periods of down time, where his 
symptoms would increase, of approximately four to six months.  
He said that he had been suicidal in the past but that this 
had improved on current medication.  He said he had never 
tried to commit suicide.  He said he had trouble with 
concentration and memory.  

VA records of treatment in February 1999 reflect that the 
veteran was experiencing recurrence of inservice traumatic 
events in nightmares and flashbacks.  He was noted to 
experience tachycardia, dyspnea, cold sweats and fear when 
this occurred.  He also was noted to dissociate at times, 
needing to reorient himself after the episodes passed.  He 
avoided television, movies, and conversations about war, 
because they caused worsening of flashbacks and nightmares.  
He felt estranged from others, and had diminished interest in 
significant activities.  He had never been married.  His 
affect was restricted.  He feared his anger (that it might 
hurt others) so much that he could not keep a job.  He would 
get fired, or walk off of the job to avoid blowing up.  Sleep 
was minimal due to nightmares.  He was hypervigilant - always 
watching his environment, keeping his back to the wall.  He 
experienced exaggerated startle response.  He had trouble 
concentrating.  The diagnosis was PTSD, and the Global 
Assessment of Functioning was evaluated as 28.

During his October 1999 Board hearing, the veteran testified 
that he had been working part time driving a truck since 
January 1999.  He said he had missed two to three weeks at 
his current job during this period of time.  He said he had 
"quit three different times already."  He said he had held 
12 or 15 jobs since service, quitting all of them.  He said 
his current job was in the process of closing down.  He said 
he had from one to four nightmares per night, and had 
outbursts of anger and irritability.  He said at times he 
would feel like he was back in Vietnam, just for a moment.  
He said he tried to stay away from people as much as 
possible.  He said he went fishing when he wasn't working.  
He said he lived on the outskirts of town.  He said he never 
attacked people.  He said he was still being seen for PTSD.  
He was on medications.   He said he had applied for Social 
Security benefits after his back operation and was denied 
benefits.  He said he had worked 30 1/4 to 30 3/4 hours during 
the week prior to the hearing.  The veteran's representative 
noted that the Global Assessment of Functioning in treatment 
and VA examination records included evaluations of 28 and 50.  
The veteran's representative contended that the veteran was 
entitled to a 70 percent rating for PTSD.
 
Analysis

As a preliminary matter, the Board notes that the veteran has 
presented a well-grounded claim for an increased evaluation 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran's claim that his condition is, and has been, more 
severe than currently evaluated is plausible.  The Board is 
also satisfied that all relevant facts pertinent to these 
issues have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him as mandated by law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1 and 4.2, the Board has 
reviewed all the evidence of record pertaining to the history 
of the veteran's disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 30 percent rating for PTSD will be assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  A 50 
percent rating will be assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, and mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  Id.  A 100 percent 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place;  
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

In the present case, the veteran's condition appears to have 
met the criteria for a 30 percent rating at least through the 
time of his July 1998 VA examination.  A rating of 50 percent 
is not warranted for this period because he was sleeping 
better, he was generally working, he had no impairment of 
memory, orientation or concentration, and his speech was 
regular.  He did have chronic sleep impairment and mild to 
moderate depression, both criteria for a 30 percent rating. 

The first objective medical evidence of record of a strong 
increase in disability is from September 1998.  At this time 
symptomatology included some of the criteria for a 50 percent 
rating, such as flattened affect, disturbances in motivation 
and mood, flashbacks with episodes of disorientation, and 
difficulties in establishing and maintaining effective work 
and social relationships.  Congruent with these findings, a 
decline in Global Assessment of Functioning appears to 
reflect deterioration over this period of time.  Accordingly, 
a rating of 50 percent is warranted from September 1998 
forward.  A rating of 70 percent is not warranted for this 
period because, by the veteran's own account, his past 
problems with suicidal ideation had significantly improved 
over time;  he did not have periods of unprovoked 
irritability with violence;  he was occasionally disoriented 
due to flashbacks but was able to reorient himself;  and he 
was able to establish and maintain effective relationships, 
at least to the extent of being generally employed, 
apparently for all but two or three weeks, at around 30 hours 
per week, from January 1998 to October 1998.

In light of the foregoing, an increased rating of 50 percent 
for PTSD is denied for the period prior to September 1998, 
but is granted from September 1998 forward.

The Board acknowledges that the veteran testified at his 
October 1999 Board hearing that he had been turned down for 
benefits by the Social Security Administration (SSA).  The 
veteran did not indicate that these records would contain 
additional information supportive of his claim.  The 
veteran's testimony tended to indicate that the his 
application to the SSA related to his back disability.  If 
the benefits for which the veteran was turned down were 
disability benefits, the adjudicative and medical records 
were presumably to the effect that the veteran was not 
totally disabled.  Recent treatment for the veteran's PTSD 
has been through VA, and the VA treatment and examination 
records are associated with the claims file.  In light of the 
foregoing, the Board finds that a remand for the purpose of 
obtaining SSA records is not warranted in this case.



ORDER

An initial rating of 50 percent for PTSD is denied for the 
period prior for September 1998, and is granted for the 
period from September 1998 forward. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

